Citation Nr: 9925133	
Decision Date: 09/01/99    Archive Date: 09/13/99

DOCKET NO.  98-03 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for a low back disability, 
to include degenerative joint disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Mancini, Associate Counsel


INTRODUCTION

The veteran had active service from April 1953 until March 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a August 1997 rating determination by 
the Department of Veterans Affairs (VA) Regional Office (RO), 
located in Oakland, California.


REMAND

Initially, the Board notes that the veteran's service medical 
records are presumed to have been destroyed in a fire at the 
National Personnel Records Center in St. Louis, Missouri, in 
July 1973.  Of record are reports from the Office of the 
Surgeon General, dated in August 1997, which note treatment 
from January to December 1954 for conditions other than a 
back disorder.  The veteran's March 1955 service discharge 
examination report is also in the veteran's claims folder, 
and notes a normal spine and other musculoskeletal functions.  
Clinical records could not otherwise be reconstructed. 

The Board recognizes that the VA has a heightened obligation 
to explain findings and conclusions and to consider carefully 
the benefit of the doubt rule in cases such as this, in which 
pertinent records are presumed to have been or were destroyed 
while the file was in the possession of the government.  See 
Pruitt v. Derwinski, 
2 Vet. App. 83, 85 (1992);  O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991).

At the veteran's July 1998 hearing, he identified other 
potential VA medical records, although he did not specify 
examination dates, nor the addresses of the VA facilities 
that he visited.  The Board recognizes that VA has a duty to 
obtain all available medical records from government sources 
in the adjudication of a claim.  Lind v. Principi, 3 Vet. 
App. 493, 494 (1992).

At the July 1998 hearing, the veteran further identified the 
potential existence of private medical records, to possibly 
include reports from a private medical center, 
employment records, and additional records from the Kaiser 
Permanente Medical Group.  To the extent that such private 
records exist, and have any probative value, they should be 
obtained to determine whether they potentially well ground 
the veteran's claim.  The Board notes that in 1997, the 
veteran authorized the release of medical records from the 
Kaiser Permanente Medical Group for the past five years only.  
The Kaiser records presently in the veteran's file are dated 
from 1991 until 1997.  It appears that earlier Kaiser records 
may exist and should be obtained.

The RO requested that the veteran identify all medical 
records and authorize their release.  The Board notes, 
however, that the veteran has not provided the RO with 
authorization for release of treatment records from these 
private institutions, effectively limiting the RO's ability 
to obtain and consider such records in connection with the 
veteran's claim.

With this in mind, the Board notes that the VA's duty to 
assist the veteran in developing the facts and evidence 
pertinent to his claim is not a one-way street.  "If a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  

Accordingly, the Board is remanding this case for the 
following actions:

1.  The RO should request that the 
veteran specifically identify the names 
and addresses of all medical care 
providers who treated him for a low back 
disability, to include degenerative joint 
disease, since March 1955.  
After securing any necessary releases, 
the RO should attempt to obtain copies of 
any pertinent treatment records 
identified by the veteran which have not 
been previously secured.  Any such 
medical treatment records should be 
associated with the veteran's claims 
folder.
 
2.  The RO should attempt to obtain all 
VA medical treatment records pertaining 
to the veteran, and should associate any 
such records with the veteran's claims 
folder.

3.  After the development requested above 
has been 
completed to the fullest extent possible, 
the RO should again review the record and 
conduct any additional development which 
is deemed to be necessary, at their 
discretion.  

4.  The RO should then re-adjudicate the 
issue of entitlement to service 
connection for a low back disability, to 
include degenerative joint disease.  
If the benefit sought on appeal remains 
denied, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
given the opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board, if in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The RO and the veteran are advised that the Board is 
obligated by law to ensure that the RO complies with its 
directives, as well as those of the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter 
"the Court").  The Court has stated that compliance by the 
Board or the RO is neither optional nor discretionary.  Where 
the remand orders of the Board or the Court are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 
(1998).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.

Finally, the Board wishes to once again make it clear that 
the veteran must clearly identify potential medical evidence 
which he believes is necessary for an informed decision in 
this case.  As the Court has stated: "The VA's . . . . 'duty 
to assist' is not a license for a 'fishing expedition' to 
determine if there might be some unspecified information 
which could possibly support a claim."  Gobber v. Derwinski, 
2 Vet. App. 470, 472 (1992).  




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the Court.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (1998).



